Citation Nr: 9900078	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for L5-S1 disc herniation 
due to lumbar strain, currently rated as 20 percent 
disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1993.  
This matter comes to the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  
During the course of the appeal, the service connected low 
back disability was expanded to include postoperative 
residuals of L5-S1 disc herniation with right lower extremity 
radicular pain.  The prior disability had been classified as 
recurrent low back strain.  The prior rating had been under 
38 C.F.R. Part 4, Diagnostic Code 5295 (1998), as for 
lumbosacral strain.  The current rating of 20 percent was 
assigned under 38 C.F.R. Part 4, Diagnostic Code 5293 (1998), 
as for intervertebral disc syndrome.  


REMAND

The veteran has contended, in substance, that his lumbar 
spine disability is becoming progressively more severe with 
flare-ups, pain, radiation of pain to the buttocks and lower 
extremities, muscle spasms, limitation of motion, and 
exacerbations brought on by prolonged sitting and chronic 
use.  He has argued that the current manifestations of his 
low back disability more nearly approximate the criteria for 
a higher rating under 38 C.F.R. § 4.7 (1998).  He has 
specified functional loss and impairment within the meaning 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (1998).  

The service medical records show that the veteran started to 
complain of low back pain in May 1975.  Mechanical low back 
pain was indicated.  In September 1978, it was reported that 
he had suffered from musculoskeletal sprain.  In July 1979, 
he gave a history of a back injury from performing in a 
military drill-exercise in late 1976.  He reportedly was bent 
backwards.  In January 1986, his back pain was located in the 
right iliac area.  It was worse with prolonged standing, 
walking and lifting, and in the morning.  It was not relieved 
by non-steroidal anti-inflammatory medication, muscle 
relaxants or back exercises.  X-ray examination revealed 
spondylosis, L5.  A service medical board report for the 
purpose of limited duty dated in January 1986 indicated that 
he had right back pain radiating into the right hip.  Range 
of motion was not comfortable.  X-ray examination revealed 
spondylosis and degenerative changes, L5-S1.  The final 
diagnosis was spondylosis of the lumbar spine, L5, 
bilaterally, productive of low back pain.  He was unable to 
perform the usual vigorous duties of a Marine to include 
physical fitness tests, riding jeeps, rifle range, and 
prolonged standing without pain.  6 months limited duty was 
recommended without physical fitness testing, prolonged 
standing, hard vigorous riding, and shipboard, overseas or 
field activities.  

A bone scan in February 1986 was normal for the thoracic 
spine and sacroiliac joints.  In March 1986, the veteran was 
seen after re-injuring his back 2-3 weeks previously.  
Forward flexion of the lumbar spine was limited to 20 
degrees.  Backward extension was limited to 10 degrees.  On 
rotation, there was point tenderness at the lumbosacral area.  
In August 1986, he was seen for recurrent lumbar strain.  He 
stated that his pain was mainly in the right hip area and 
along his spine, low back.  Recurrent low back pain with 
radiculopathy of the right sacroiliac region was recorded.  
Muscular tightness was palpated of the lumbar spine, 
bilaterally.  In December 1986, he reportedly experienced 
lumbar spine pain about 3 hours after running.  Tenderness 
and decreased range of motion of the lumbar spine was 
revealed.  Acute lumbar spine muscle strain was assessed.  In 
March 1992, he was seen for low back pain after playing 
basketball.  He reportedly experienced a sharp pain, more on 
the right side.  He reportedly fell on his right hip, hurting 
his back.  Decreased range of motion was specified.  Low back 
pain, possibly herniated nucleus pulposus, was assessed.  He 
was placed on light duty.  The separation examination in 
December 1993 showed right sacroiliac pain without 
spondylitis.  

On a VA examination in October 1993, the veteran complained 
of right low back pain radiating into the groin, exacerbated 
by prolonged sitting or standing and decreased with activity.  
He reportedly had used Motrin with adequate relief.  
Palpation and percussion of the low back elicited complaints 
of tenderness in the right sacroiliac area.  Range of motion 
was specified.  X-ray examination revealed degenerative 
changes, L5-S1 and L4-5.  The impression was chronic benign 
mechanical low back pain.  

The veteran was hospitalized at Victor Valley Community 
Hospital in April 1995 with complaints of an exacerbation of 
low back pain with spread into the left calf and ankle and 
numbness in the left foot.  History was recorded of low back 
trauma in 1976, intermittent low back pain in the 1980s, and 
severe pain in March 1994 that increased and spread to the 
left hip, thigh, and, two weeks previously, the left foot.  
There was decreased perception to pin prick of the left S1 
dermatome.  The left Achilles reflex was absent.  Straight 
leg raising was to 20 degrees on the left.  He favored the 
left leg when ambulating.  Heel and toe walking could not be 
performed secondary to severe pain.  Magnetic resonance 
imaging (MRI) revealed L5-S1 disc herniation on the left with 
impact on the exiting nerve root, and osteophytic bars, disc 
desiccation, disc bulging, and neural foraminal stenosis, L3-
S1.  Schmorls nodes were seen at L4-5.  The impression was 
L5-S1 herniated nucleus pulposus with S1 radiculopathy.  He 
underwent L5-S1 laminectomy and foraminotomy with micro-
diskectomy.  The final diagnosis was L5-S1 herniated nucleus 
pulposus.  

On a VA examination in July 1997, the veteran complained of 
burning low back pain radiating into his right posterior 
buttock that interfered with sleep.  Range of motion of the 
lumbar spine was specified with a pulling sensation in the 
right buttock.  Objective evidence of pain on motion included 
grimacing, difficulty moving and limited range of motion.  
Left-sided lower extremity muscle strength was decreased.  
Pinprick sensation was decreased on the left.  X-ray 
examination from October 1993 reportedly showed L5-S1 
degenerative disc disease with minimal scoliosis.  The 
diagnosis was severe L5-S1 disc herniation resulting in a 
diskectomy with residual right lower extremity radicular 
pain.  The examiner commented that there appeared to be some 
causal relationship between the low back disorder during 
active service and the development of degenerative changes.  
Radiculopathy was present.  Residual neurologic findings 
included left lower extremity decreased pinprick sensation 
which corresponded to L5-S1 nerve roots.  Right lower 
extremity symptoms were more severe in terms of radicular 
pain.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  

The provisions governing limitation of spine motion and 
intravertebral disc syndrome are potentially relevant.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), slight 
limitation of lumbar spine motion warrants a 10 percent 
rating; moderate limitation is evaluated as 20 percent 
disabling; and severe limitation is evaluated as 40 percent 
disabling.  Id.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998), a 60 percent evaluation (the maximum evaluation 
for this diagnostic code) is warranted for a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
evaluation is provided for severe disc syndrome characterized 
by recurring attacks with intermittent relief.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome, presenting as recurring attacks.  Id.

A 20 percent evaluation is also warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaits sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Id.

The Board notes that VAOPGCPREC 36-97, issued in December 
1997, provides, in part, that as Diagnostic Code 5293 
contemplates limitation of motion, a rating based on 
limitation of motion in excess of 40 percent under Code 5292 
could be assigned under Code 5293, and that the provisions of 
38 C.F.R. §§ 4.40, 4.45 are applicable to ratings under Code 
5293.  

The Board has carefully reviewed the above and notes that a 
complete neurologic, as well as orthopedic, examination would 
be helpful in determining the current severity of the 
veterans lumbar spine disability.  In that regard the Board 
notes the veterans repeated complaints of sciatic-like pain 
radiating into his lower extremities.  In addition to 
evidence of degenerative disc disease, diagnostic testing has 
revealed osteophytic bars and Schmorls nodes of the 
lumbosacral spine.  It is unclear whether these findings are 
related in any way to the veterans service-connected 
lumbosacral spine disability.  The Board also notes that the 
claims file is absent a detailed medical opinion as to the 
degree, if any, of functional impairment due to pain 
resulting from the veterans lumbar spine disability.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Also, the Court has determined that where the record before 
the Board is inadequate, a remand is necessary.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Based on the above, the 
Board is of the opinion that, consistent with the VAs duty 
to assist under 38 U.S.C.A. § 5107(a) additional development, 
to include a contemporary VA examination is warranted in the 
instant case.  

In view of the appellants complaints, the Board finds that 
additional development, including a comprehensive orthopedic 
examination that addresses the various factors noted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), would be helpful in 
assessing the current degree of service-connected lumbosacral 
spine disablement.  Additionally, it appears that the matter 
of an extraschedular rating has been raised by the record and 
should be addressed.  Accordingly, this case is REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any physicians and 
facilities from which he has obtained 
treatment for his lumbosacral spine 
disability since December 1995.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain records from 
the sources indicated.  Any records 
obtained should be associated with the 
claims file.  

2.  The RO should then schedule the 
veteran for comprehensive VA examination 
by a panel consisting of an orthopedic 
and a neurologic examiner.  The claims 
folder and a separate copy of this remand 
must be made available to the examiners 
for review before the examination, and 
such review must be noted on the 
examination report.  Any indicated 
diagnostic testing should be 
accomplished; a detailed narrative of all 
results should be included with the 
examination report.

1)  The panel should document all 
complaints and findings, to include:

a)  active and passive ranges of lumbar 
spine motion in degrees, with 
characterization of any limitation in 
terms of slight, moderate or severe; and

b)  the presence and degree of, or 
absence of, the following: Visibly 
manifested pain with movement; muscle 
atrophy; spasm; listing; weakness; 
sensory changes; or other objective 
manifestations that would demonstrate 
functional impairment due to the service-
connected lumbosacral spine disability.  

The panel should specifically comment on 
whether the veterans subjective 
complaints are consistent with the 
objective findings.  

2)  The panel should thereafter identify 
the exact nature of all existing 
lumbosacral spine disabilities.  
Specifically, the panel should comment on 
the veterans complaints of sciatic-like 
pain radiating into his lower 
extremities, particularly the right lower 
extremity, and discuss the applicability 
of Schmorls nodes and degenerative 
changes other than degenerative disc 
disease of the lumbosacral spine.  It 
should be specified as to whether 
arthritis of the lumbosacral spine is 
present and, if so, its relationship to 
service connected disability, by way of 
having been caused or aggravated thereby.  
The examiner must also express an opinion 
as to the effect that service connected 
lumbosacral spine disability has on the 
veterans ability to work without 
consideration of his age but in light of 
the other service- connected 
disabilities.  A complete rationale for 
all conclusions must be provided.  

3.  The RO should then review the record. 
If the examination report is not 
responsive to the Boards instructions, 
it must be returned to the examiner as 
inadequate.  

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 4.10, 
4.16(b); 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, and 
DeLuca.  Additionally, the RO should 
consider on the record whether 38 C.F.R. 
§ 3.321(b)(1) is for application.  If the 
veterans claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the case 
which should address the issue of an 
increased rating for the service 
connected lumbosacral spine disability.  
The supplemental statement of the case 
should include all pertinent law and 
regulations and a full discussion of 
action taken on the veterans claims, 
consistent with the Courts instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
